Citation Nr: 9927032	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-36 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from July 1985 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection 
for duodenal ulcer with a noncompensable evaluation effective 
July 1, 1995.  In February 1996, the veteran's claim was 
transferred to the Houston, Texas, RO for further 
adjudication at the request of the veteran.  

By rating decision in April 1999, the RO granted an 
evaluation of 10 percent for service-connected duodenal 
ulcer, effective July 1, 1995.  Although the increase from a 
noncompensable evaluation represented a grant of benefits, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that 
a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998), provides for disability evaluations in excess 
of 10 percent for duodenal ulcer, the appeal with respect to 
that issue continues.  


FINDING OF FACT

The veteran's duodenal ulcer is manifested by recurrent 
abdominal pain, controlled by medication, with no vomiting, 
nausea, hematemesis, melena, weight loss, or gastrointestinal 
bleeding.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records reported treatment for 
a duodenal ulcer and peptic ulcer disease beginning in 1987 
and noted that the veteran was doing well with medication.  
An esophagogastroduodenoscopy performed in September 1987 
showed a deformed duodenal bulb with healed ulcer and 
duodenitis.  On report of medical history, completed in July 
1994, the examiner noted that the veteran was diagnosed with 
peptic ulcer disease in 1987 secondary to stress, manifested 
by stomach pain, and treated with medication with a 
recommendation for surgical repair.  

A VA general medical examination was conducted in August 
1995.  The examiner reported a normal abdominal examination 
with a history of duodenal ulcer.  

A second VA examination was conducted in September 1995.  The 
examiner noted that the claims file was not available, but 
medical records brought by the veteran were reviewed.  The 
veteran described abdominal discomfort every night in the 
mid-epigastrium radiating to the back and noted that the pain 
had increased since discontinuation of medication.  The 
veteran reported no nausea or vomiting and denied any 
anorexia, malaise, weight loss or generalized weakness.  The 
examiner reported diagnostic impressions of history of 
recurrent duodenal ulcer and symptoms sounding like 
gastroesophageal reflux disease.  The examiner recommended 
further testing to determine appropriate treatment, 
specifically a determination as to the presence of 
helicobacter pylori.  

A third VA examination was conducted in May 1996.  The 
examiner stated that at the time of the examination, the 
veteran had no acute symptomatology.  The veteran denied 
hematemesis, melena, gross gastrointestinal bleeding, 
abdominal pain, nausea, and vomiting.  The examiner noted 
that no testing for helicobacter pylori had been conducted.  
An impression of history of peptic ulcer disease with 
recurrent ulcer disease was reported.  The examiner indicated 
that the veteran should be treated for helicobacter pylori 
and an upper gastrointestinal endoscopy was scheduled.  

In his VA Form 9, substantive appeal, received in August 
1996, the veteran stated that he was scheduled for an 
endoscopy examination a few days later.  He reported severe 
abdominal pain, which worsened when he did not take his 
medication.  

An endoscopy was performed in August 1996 and a diagnosis of 
healing duodenal ulcer was reported.  In December 1996, the 
veteran began a prescription for treatment of helicobacter 
pylori infection.  On a side-effects evaluation, dated in 
December 1996, the veteran reported no nausea or vomiting, 
but mild loss of appetite and some abdominal pains for about 
two hours on one day during the evaluation period.  A second 
endoscopy, performed in January 1997, reported diagnoses of 
duodenal erosion(s) and healed duodenal ulcer.  The veteran 
failed to report for a scheduled VA examination in November 
1998.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

Under the Schedule, duodenal ulcer is evaluated as follows:
? 60 percent if pronounced; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health;
? 40 percent if moderately severe; less than severe but with 
impairment of health manifested by anemia and weight loss; 
or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year; 
? 20 percent if moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations;
? 10 percent if mild; with recurring symptoms once or twice 
yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305

The Board notes that the veteran failed to report for a 
scheduled VA examination in November 1998.  The regulations 
provide that when entitlement or continued entitlement to a 
VA benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  However, unlike in original compensation claims, 
when the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

The issue in the instant case is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability.  Decisions on such 
claims require review of the entire record, and not solely 
the most recent evidence.  See Fenderson supra.  The review, 
undertaken by the Board in such cases, is more closely 
analogous to review of an original claim, rather than a claim 
for an increased evaluation, as to what evidence is to be 
considered.  Therefore, the Board will decide the veteran's 
claim based on the evidence of record.  In addition, the 
Board notes that the record does not show that the veteran 
was notified by the RO that failure to report for the VA 
examination would result in denial of his claim.  In light of 
the lack of notice, a denial on this basis would be 
prejudicial to the veteran, absent a remand to the RO for 
further development.  However, as the Board will consider all 
evidence of record, the veteran has not been prejudiced.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that the evidence of record preponderates 
against an evaluation in excess of 10 percent for service-
connected duodenal ulcer.  In his VA Form 9, the veteran 
reported that he experienced "severe abdominal pain," but 
on evaluation in December 1996 noted only one period of 
abdominal pain for approximately two hours during the two-
week medication period.  He further denied abdominal pain on 
VA examination in May 1996.  On VA examination in September 
1995, the veteran reported abdominal discomfort every night, 
which increased without the use of medication.  There is no 
evidence of record of recurring episodes of severe symptoms 
averaging 10 days in duration, nor of continuous moderate 
manifestations.  The veteran denied the existence of any 
manifestations, other than abdominal pain, including nausea, 
vomiting, hematemesis, melena, weight loss, and 
gastrointestinal bleeding.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected duodenal ulcer is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

